
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



TRC Companies, Inc.

Restated Stock Option Plan


        The Stock Option Plan originally called the "Stock Option Plan for Key
Employees" (the "Plan") was adopted by the Board of Directors of TRC
Companies, Inc., a Delaware corporation (the "Company") on August 29, 1979.

        1.    Purpose.    The purpose of this Plan is to increase the interest
in the welfare of the Company of those individuals who bear the primary
responsibility for the management, growth and protection of the business of the
Company, to furnish such individuals with an incentive to continue their
services to the Company, and to attract able management personnel to the employ
of the Company by enabling such individuals to acquire a proprietary interest in
the Company through the grant to such individuals of options to purchase shares
of the Company's Common Stock.

        2.    Administration.    This Plan shall be administered either by the
full Board of Directors or by the Compensation Committee (the "Committee") of
not less than three members of the Board of Directors of the Company (the
"Board"). Reference herein to the Committee shall refer either to the Committee
or the Board.

        3.    Shares Subject to Plan.    Options may be granted from time to
time under this Plan providing for the purchase of up to 5,490,250 shares of
Common Stock, $0.10 par value per share, of the Company ("Common Stock"),
subject to adjustment pursuant to Section 13, including such number of shares as
may become available for re-offering pursuant to Section 15. For the purposes of
this Plan, shares of authorized and unissued Common Stock or Common Stock
reacquired by the Company and held in its treasury, as from time to time
determined by the Board, may be sold upon exercise of options granted hereunder.

        4.    Eligible Personnel.    Only those key employees and directors of
the Company, its present Subsidiaries, and any Subsidiary which the Company may
organize or acquire, who in the judgment of the Committee, bear the primary
responsibility for the management, growth and protection of the business of the
Company and/or a Subsidiary shall be eligible to be granted options under this
Plan. For the purposes of this Plan, the term "Subsidiary" shall mean any
Corporation, the stock of which possessing more than 50% of the total combined
voting power of all classes of stock is at the time owned by the Company or
another Subsidiary of the Company.

        5.    Restrictions on Eligibility.    No option shall be granted under
this Plan to any one individual if the number of shares which are made the
subject of options to such individual exceeds in the aggregate 5% of the total
number of shares of stock outstanding at the time such option is granted. No
individual shall be entitled to be granted in any 12-month period options to
purchase more than 100,000 shares of the Company's Common Stock.

        6.    Allotment of Shares.    The Committee shall from time to time
determine the key personnel of the Company and its Subsidiaries to whom options
may be granted under this Plan and the number of shares of Common Stock to be
offered to each by the grant of an option. The grant of an option to an eligible
person under this Plan shall not be deemed either to entitle such person to, or
to disqualify such person from, participation in any other grant of options
under this Plan.

        7.    Grant of Option.    Grants of options under this Plan shall be
made only by resolutions adopted by the Committee whose written reports shall be
duly filed with the Minutes of Board meetings. The grant of such options shall
be evidenced by such Committee resolutions and, in addition, by Option
Agreements. The grant of an option under this Plan shall commence to have legal
force and effect at the time of adoption by the Committee of the resolutions
making the grant, and the person to whom

1

--------------------------------------------------------------------------------


such option is granted shall become a participant in this Plan at such time.
Such resolutions of the Committee shall specify, subject to Sections 8, 9 and 10
hereof, the option price and the time period or periods over which the option
may be exercised.

        8.    Option Price and Proceeds from Sale of Shares.    The price at
which shares of Common Stock may be purchased upon the exercise of an option
granted under this Plan shall not be less than the fair market value of the
Common Stock of the Company on the date such option is granted nor less than the
par value of the Common Stock. The fair market value of the Common Stock on the
date of grant shall be the mean between the bid and asked prices for the Common
Stock on such date if the Common stock is traded in the over-the-counter market,
or the closing price of the Common Stock on such date if the Common Stock is
traded on a national securities exchange.

        9.    Option Period.    The period for exercising an option granted
under this Plan shall not exceed ten (10) years from the date the option is
granted.

        10.    Termination of Options.    All rights to exercise an option
granted under this Plan shall terminate upon the conditions specified in the
Option Agreement evidencing such option.

        11.    Payment.    Full payment of the purchase price for shares
purchased upon the exercise, in whole or in part, of an option granted under
this Plan, shall be made at the time of such exercise. No such shares shall be
issued or transferred to a participant until full payment therefor has been
made, and a participant shall have none of the rights of a shareholder until
shares are issued or transferred to him. In addition, as a further condition of
issuance or transfer of shares upon exercise of an option to the person
exercising the option, such person (whether an employee or director, former
employee, or the legal representative of a former employee or director, or the
estate of a former employee or director) must pay to the Company the amount of
money that the Company or any Subsidiary is legally required to withhold for
Federal or state tax purposes, as determined by the Company or such Subsidiary,
on account of the income to be realized upon exercise of the option by the
holder of the option.

        12.    Registration of Shares.    The Company intends, but shall not be
obligated, to register the shares included in the Plan on Form S-8 under the
Securities Act of 1933, as amended. However, if requested by the Company, the
optionee upon exercise of any option shall make such representations and furnish
such information to the Company as may be necessary or appropriate to permit the
Company to issue such shares in compliance with the provisions of the Securities
Act of 1933, as amended, or with any other applicable law without registration
under such Act or other applicable law. In such event, the certificate for
shares purchased upon exercise of any option issued pursuant to the Plan shall
bear a legend to the effect that such shares have not been registered pursuant
to the Securities Act of 1933 and cannot be transferred unless so registered or
upon delivery to the Company of an opinion of counsel satisfactory to it that
such registration is not required. In no event shall shares be issued pursuant
to an option if any requisite approval or consent of any governmental authority
having jurisdiction over the exercise of options or the issue and sale of the
Common Stock shall not have been secured or if any required registration of such
shares with any governmental authority is not in effect. The Company may,
without incurring any liability to the holder of the option, delay the issuance
of such shares until such approval or consent has been secured or until such
registration is effective.

        13.    Changes in Capital Structure, etc.    In the event of the payment
of any dividend payable in, or the making of any distribution of, stock of the
Company to holders of record of Common Stock of the Company during the period
that any option granted under this Plan is outstanding or in the event of any
stock split, combination of shares or recapitalization of the authorized capital
stock of the Company during such period, participants shall be entitled, upon
the exercise of any unexercised options held by them, to receive such new,
additional or other shares of stock of any class, or other property (including
cash), as they would have been entitled to receive as a matter of law in
connection

2

--------------------------------------------------------------------------------


with such payment, distribution, stock split, combination or recapitalization,
as the case may be, had they held the shares of Common Stock being purchased
upon exercise of such options on the record date set for such payment or
distribution or on the date of such stock split, combination or
recapitalization, and the option price under any such option shall be
appropriately adjusted. In case any such event shall occur during the term of
this Plan, the number of shares that may be optioned and sold under this Plan,
as provided in Section 3, shall be appropriately adjusted. The decision of the
Board as to all such adjustments, made in good faith, shall be conclusive and
binding upon the holders of options granted under this Plan. Options granted
pursuant to this Plan shall terminate upon the effective date of the merger or
consolidation of the Company into another corporation in which event the Company
is not the surviving corporation, or the dissolution or liquidation of the
Company. The Company shall give holders of such options at least thirty
(30) days prior written notice of such effective date.

        14.    Non-Transferability.    The Committee shall have the discretion
to grant options which are transferable, but may also in their discretion place
limits on the transferability of options granted.

        15.    Re-Offering of Shares.    Any shares of Common Stock which, by
reason of the expiration or termination of an option, are no longer subject to
purchase pursuant to an option granted under this Plan shall be available for
re-offering under this Plan.

        16.    Interpretation.    The Committee shall interpret this Plan and
prescribe, amend or rescind rules and regulations relating to this Plan and make
any and all other determinations necessary or advisable for the administration
of this Plan.

        17.    Amendment of the Plan.    The Board may terminate or discontinue
this Plan at any time and may suspend this Plan or amend or modify this Plan in
any respect at any time or from time to time, provided that no action of the
Board or Shareholders may, without the consent of a participant, alter or impair
the rights of such participant under any option previously granted under this
Plan to such Participant.

        18.    Effect of the Plan, etc.    Neither the adoption of this Plan nor
any action of the Committee in determining a person as eligible for the grant of
an option or otherwise shall be deemed to give a person any right to be granted
an option to purchase Common Stock of the Company or any other rights hereunder
unless and until the Committee shall have adopted a resolution granting such
person an option, and then only to the extent and on such terms and conditions
as may be set forth in such resolution.

        19.    Options Granted Prior to Amendment of Plan.    Notwithstanding
any amendments to or modification of this Plan made after the granting of any
option under this Plan, such option, including the validity thereof and the
effective date of grant thereof, shall be governed by the provisions of this
Plan as in effect on the date of grant thereof.

WITNESS the Seal of the Company and the signatures of its duly authorized
officers.

Dated as of November 22, 2002 and as subsequently amended.


 
 
TRC COMPANIES, INC.
 
 
By
 
/s/  RICHARD D. ELLISON      

--------------------------------------------------------------------------------

Chairman, President and
Chief Executive Officer


(Seal)

3

--------------------------------------------------------------------------------

ATTEST:    
/s/ Martin H. Dodd

--------------------------------------------------------------------------------

Vice President, Secretary
and General Counsel

 
 

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



TRC Companies, Inc. Restated Stock Option Plan
